Determination of the appeal -withheld and the case remitted to the Supreme Court, Bronx County, for a hearing and determination before McGaepbey, J. on the issue of voluntariness of the confession. At such hearing the defendant and the People are permitted to put in additional proof on the issue of voluntariness if either side so desires. In its decision the court shall make specific findings of fact and eonelnsions of law. (People V. Huntley, 15 N Y 2d 72; Jackson v. Benno, 378 TJ. S. 368.) Concur — Botein, P. J., Valente, McNally, Stevens and Staley, JJ.